
	
		I
		112th CONGRESS
		2d Session
		H. R. 6637
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2012
			Mr. Ellison (for
			 himself and Mr. Paulsen) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To allow the Secretary of the Treasury to rely on State
		  examinations for certain financial institutions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Money Remittances Improvement Act of
			 2012.
		2.Compliance
			 authority for certain reporting requirements
			(a)Compliance with
			 reporting requirements on monetary instrument transactionsSection 5318(a) of title 31, United States
			 Code, is amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (6) as paragraph (7); and
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)rely on examinations conducted by a State
				supervisory agency of a category of financial institution, if the Secretary
				determines that, under the laws of the State—
							(A)the category of
				financial institution is required to comply with this subchapter and
				regulations prescribed under this subchapter; or
							(B)the State
				supervisory agency is authorized to ensure that the category of financial
				institution complies with this subchapter and regulations prescribed under this
				subchapter;
				and
							.
				(b)Compliance with
			 reporting requirements of other financial institutionsSection 128 of Public Law 91–508 (12 U.S.C.
			 1958) is amended—
				(1)by striking
			 this title and inserting this chapter and section 21 of
			 the Federal Deposit Insurance Act (12 U.S.C. 1829b); and
				(2)by inserting at
			 the end the following: The Secretary may rely on examinations conducted
			 by a State supervisory agency of a category of financial institution, if the
			 Secretary determines that under the laws of the State, the category of
			 financial institution is required to comply with this chapter and section 21 of
			 the Federal Deposit Insurance Act (and regulations prescribed under this
			 chapter and section 21 of the Federal Deposit Insurance Act), or the State
			 supervisory agency is authorized to ensure that the category of financial
			 institution complies with this chapter and section 21 of the Federal Deposit
			 Insurance Act (and regulations prescribed under this chapter and section 21 of
			 the Federal Deposit Insurance Act)..
				(c)Consultation
			 with State agenciesIn
			 issuing rules to carry out section 5318(a)(6) of title 31, United States Code,
			 and section 128 of Public Law 91–508 (12 U.S.C. 1958), the Secretary of the
			 Treasury shall consult with State supervisory agencies.
			(d)Information
			 sharingSection 310(b)(2)(E)
			 of title 31, United States Code, is amended by striking Federal
			 regulatory agencies and inserting Federal and foreign regulatory
			 agencies.
			
